Order entered January 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01589-CR

                              REGINALD THOMAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-00358-V

                                            ORDER
       On January 9, 2015, this Court ordered the Dallas County District Clerk to file the clerk’s

record within fifteen days and Robin Benton, former official court reporter of the 292nd Judicial

District Court to file the reporter’s record within thirty days. The Court now has before it

appellant’s objection to the timetable established, asserting that with the timely motion for new

trial, the appellate records are not overdue. Even with a timely motion for new trial, the clerk’s

and reporter’s records are due by January 29, 2015. We sustain the objection to the extent that

the order noted the records were overdue.

       We ORDER the Dallas County District Clerk to file the complete clerk’s record by

JANUARY 29, 2015. The order that Ms. Benton file the reporter’s record within thirty days of
January 9, 2015 remains in effect. If either the clerk or the court reporter needs additional time

beyond those dates, they may seek an extension of time to file their respective records.

           We note that in other cases, we have received from counsel Lori Ordiway motions to

withdraw as counsel noting that she is returning to the Dallas County District Attorney’s Office

on February 2, 2015.        Ms. Ordiway has not yet filed a motion to withdraw in this case.

Nevertheless, we admonish the Dallas County District Clerk and Ms. Benton that the due dates

of their respective records will not be stayed by any future order related to Ms. Ordiway’s

continued representation of appellant.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk; Robin Benton, official court reporter, County Criminal Court

No. 8; Peri Wood, official court reporter, 292nd Judicial District Court; and to counsel for all

parties.

                                                       /s/    ADA BROWN
                                                              JUSTICE